 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     TARA ELAINE BENDER,                                   Case No. 1:18-cv-01168 LJO BAM
12
                                            Plaintiff, ORDER REGARDING STIPULATION
13                                                     FOR FIRST EXTENSION OF TIME FOR
                    v.                                 DEFENDANT TO FILE RESPONSIVE
14                                                     PLEADING
15   CALIFORNIA DEPARTMENT OF                              (Doc. 11)
     CORRECTIONS AND
16   REHABILITATION, et al.,
17                                       Defendants.
18

19         Pursuant to the parties’ stipulation, Defendant is provided an extension of time to respond

20   to Plaintiff’s complaint. Defendant shall file a response to the complaint no later than January 14,

21   2019. The parties are advised that all future requests for extensions of time must be supported by

22   good cause.

23
     IT IS SO ORDERED.
24

25      Dated:     December 6, 2018                             /s/ Barbara   A. McAuliffe          _
                                                           UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                       1
